         Case 1:20-cr-00188-JSR Document 259 Filed 04/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                   No. 20-CR-188-JSR
       - against -
                                                   NOTICE OF MOTION
RUBEN WEIGAND, and
HAMID “RAY” AKHAVAN,                               ORAL ARGUMENT REQUESTED

       Defendants.


       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, the

undersigned will move this Court before the Honorable Jed S. Rakoff, at the Daniel Patrick

Moynihan Courthouse, 500 Pearl Street, New York, NY 10007, for a judgment of acquittal of

Hamid “Ray” Akhavan under Rule 29 of the Federal Rules of Criminal Procedure, or, in the

alternative, an order granting a new trial under Rule 33 of the Federal Rules of Criminal

Procedure.

       PLEASE TAKE FURTHER NOTICE, that by prior order of the Court, the government’s

opposition is due by May 12, 2021, and Mr. Akhavan’s reply is due by May 19, 2021. Oral

argument is scheduled for May 26, 2021 at 5 p.m.
        Case 1:20-cr-00188-JSR Document 259 Filed 04/21/21 Page 2 of 2



Dated: April 21, 2021



ROTHKEN LAW FIRM              QUINN EMANUEL URQUHART & SULLIVAN, LLP
/s/ Ira Rothken               /s/ William A. Burck
Ira Rothken                   William A. Burck
Jared Smith                   Derek L. Shaffer
                              Brian McGrail
3 Hamilton Landing            1300 I St. NW #900
Suite 280                     Washington, DC 20005
Novato, CA 94949              Telephone: (202) 538-8000
Telephone: (415) 924-0425     Fax: (202) 538-8100
Email: ira@techfirm.net       Email: williamburck@quinnemanuel.com
Email: jared@techfirm.net     Email: derekshaffer@quinnemauel.com
                              Email: brianmcgrail@quinnemanuel.com

                              Christopher Tayback
                              Mari F. Henderson
                              865 S Figueroa Street 10th Floor
                              Los Angeles, CA 90017
                              Telephone: (213) 443-3000
                              Fax: (213) 443-3100
                              Email: christayback@quinnemanuel.com
                              Email: marihenderson@quinnemanuel.com

                              Sara C. Clark
                              711 Louisiana St., Ste. 500
                              Houston, Texas 77002
                              Telephone: (713) 221-7000
                              Fax: (713) 221-7100
                              Email: saraclark@quinnemanuel.com
